Title: To George Washington from Lieutenant Colonel Adam Hubley, Jr., 19 May 1779
From: Hubley, Adam Jr.
To: Washington, George



Sir
Camp, at Millstone [N.J.] May 19th 1779.

By the resighnation of Colo: Hartley of the 11th Pennsya Regt—I, as eldest Lieut. Colo: of the line, considered myself, intitled to the same, and accordingly, wrote to the Hone the Executive Council of the State of Pennsya, requesting they would, recommend me to the Board of War, and procure the Appointment to which I was intitled.
The Council, in consequence of a certificate sign’d by Genl St Clair, as Commanding Officer of the Pennsyla line, certifying my pretentions, Resolved, that, I should be recommended, and accordingly, did re[c]ommend me, as being intitled, to the command of said Regiment.
Previous, to this resolve, His Excellency the President of Pena, inform’d Colo: Conner (at present Lieut. Colo: of the Regt) of my claim, and requested to know whether, he had any claim prior to mine, Colo: Conner inform’d his Excelly he had not, and insinuated he had no objections to my being promoted.
The, resolve being accordingly handed to the Board of War, not doubting, but a Commission, would be granted, in consequence thereof.

On the delivery, the Board objected to the granting of the Commission, and informed me that Colo: Conner, claim’d rank of me, I inform’d them of what had pass’d between the President & Colo: Conner, and believ’d, that matter was fully settled—but requested, before the[y] issued a Commission they would send to Colo: Conner, for further information in the matter, this they did, and received a Letter, wrote by your Excellency, Acknowledging the receipt of his claim of rank of me. The Board accordingly, concluded not to interfere in the matter untill they heard from your Excellency on the subject.
I am a total, stranger to Colo: Conners pretentions of claiming rank of me; unless it is because, he was appointed a Lieut. in the 1st Pena Regt and, on that account, considers himself an elder Officer, If that be his claim, he might with equal propriety, claim rank of every Colonel in the line.
All that, I shall say on my part, is, that, I was appointed (being then out of the Army and in a private station) a Major, to one of the additional regiments, rais’d in 1776, for the purpose of filling up the Quota of Pennsya—And in regular course promoted to the rank of Lieut. Colo: (my Comissn bearing date, as such, Octor 4th 76.).
I serv’d in the same Brigade, with Colo: Conner, for a conside[r]able time, he ever submitted to my rank, and never intimated he thought himself injur’d by my rank.
Several Gentlemen, in the line claim’d rank of me, upon the very same principals as well a Board of Genl Officers (met at the cross roads in Penna, for the purpose of adjusting the rank of the Pennsya line) as the Board of Arrangement (met for the same purpose at White plains) determined, in my favor, And I have ever since, held the same, undisturb’d, untill, the present claim of Colo: Conner.
I beg your Excellency will look into this matter, and take such steps, for the settlement of the same, as you shall judge proper. I am with greatest respect, your Excellencys most Obt hume Servt
Adm Hubley Junior Lieutenant Colonel10th P. Regt
